


110 HR 1966 IH: Fairness for Disabled Students Act of

U.S. House of Representatives
2007-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1966
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2007
			Ms. Pryce of Ohio
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To fully exempt persons with disabilities from the
		  prohibition against providing section 8 rental assistance to college
		  students.
	
	
		1.Short titleThis Act may be cited as the
			 Fairness for Disabled Students Act of
			 2007.
		2.Full exemption of
			 persons with disabilities from section 8 rental assistance
			 prohibitionParagraph (6) of
			 section 327 of Public Law 109–115 (as added by section 1(3) of Public Law
			 109–249; 120 Stat. 651) is amended by striking and was not receiving
			 assistance under such section 8 as of November 30, 2005.
		
